ELLIOTT, J.
(dissenting).
I am not .able to see why Sandstrom and the respondent Davidson were not fellow servants. They were ordinary operatives, each engaged in his own work. Neither had any control over the other. Sandstrom removed the cover from the emery wheel for the purpose of changing the wheel and carelessly started the machine without replacing the cover. The appellant had complied with the statute, and but for the negligence of Sandstrom the accident could not have occurred. The employer had done everything it was possible to do, and if the fellow servant rule is in force in this state, the plaintiff should not have recovered a verdict. I therefore respectfully dissent.